                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 1 of 14 Page ID #:177



                      1        Timothy B. Sottile, State Bar No. 127026
                               Michael F. Baltaxe, State Bar No. 129532
                      2        Payam I. Aframian, State Bar No. 299345
                      3        Victoria V. Felder, State Bar No. 304894
                               SOTTILE BALTAXE
                      4        4360 Park Terrace Drive, Suite 140
                               Westlake Village, California 91361
                      5
                               Telephone: 818.889.0050
                      6        Facsimile: 818.899.6050
                               Attorneys for Plaintiffs, DAVID CAZARES and
                      7        ARA MALEKIAN
                      8
                               Helene Wasserman, State Bar No. 130134
                      9        hwasserman@littler.com
                               Alyssa S. Gjedsted State Bar No. 284588
                   10          agjedsted@littler.com
                   11          LITTLER MENDELSON, P.C.
                               633 West 5th Street, 63rd Floor
                   12          Los Angeles, CA 90071
                   13          Telephone: (213) 443-4300
                               Facsimile: (213) 443-4299
                   14          Attorneys for Defendant, HIBU INC.
                   15
                   16
                                                      UNITED STATES DISTRICT COURT
                   17
                                                    CENTRAL DISTRICT OF CALIFORNIA
                   18
                   19
                               DAVID CAZARES, an individual;             Case No. 2:19-cv-09214-DMG (KESx)
                   20          ARA MALEKIAN, an individual,
                   21                         Plaintiffs,
                   22          v.                                        STIPULATED PROTECTIVE
                                                                         ORDER
                   23
                               HIBU INC., business entity, exact form
                   24          unknown; and DOES 1 through 100,
                               inclusive,
                   25
                                              Defendants.
                   26
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER
         213.443.4300
                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 2 of 14 Page ID #:178



                      1        1.    A. PURPOSES AND LIMITATIONS
                      2              Discovery in this action is likely to involve production of confidential,
                      3        proprietary, or private information for which special protection from public disclosure
                      4        and from use for any purpose other than prosecuting this litigation may be warranted.
                      5        Accordingly, the parties hereby stipulate to and petition the Court to enter the
                      6        following Stipulated Protective Order. The parties acknowledge that this Order does
                      7        not confer blanket protections on all disclosures or responses to discovery and that the
                      8        protection it affords from public disclosure and use extends only to the limited
                      9        information or items that are entitled to confidential treatment under the applicable
                   10          legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                   11          that this Stipulated Protective Order does not entitle them to file confidential
                   12          information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                   13          followed and the standards that will be applied when a party seeks permission from
                   14          the court to file material under seal.
                   15                B. GOOD CAUSE STATEMENT
                   16                The Court may, for good cause, issue an order to protect a party of person”
                   17          from annoyance, embarrassment, oppression, or undue burden or expense . . .” Fed. R.
                   18          Civ. Proc. 26(c)(1).
                   19                This matter arises from HIBU INC.’s (“Defendant”) alleged discrimination and
                   20          retaliation against (“Plaintiffs”) based on their ages and disabilities. Accordingly, this
                   21          action is likely to involve highly private information, including but not limited to
                   22          Plaintiffs’ personnel files, application for employment, and any and all documents and
                   23          communications concerning their employment with Defendant. It may also involve
                   24          information pertaining to Defendant’s proprietary information that is highly
                   25          confidential. Additionally, it is expected that documents may also contain information
                   26          implicating privacy rights of Defendant’s current and former employees and other
                   27          third parties, including such employees’ personnel files, addresses, telephone
                   28          numbers, and other private contact information. In order to protect the parties from
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER               2.
         213.443.4300
                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 3 of 14 Page ID #:179



                      1        embarrassment and oppression as a result of those records, the parties seek a stipulated
                      2        protective order. The information is generally unavailable to the public, or which may
                      3        be privileged, or otherwise protected from disclosure under state or federal statutes,
                      4        court rules, case decisions, or common law.
                      5              Accordingly, to expedite the flow of information, to facilitate the prompt
                      6        resolution of disputes over confidentiality of discovery materials, to adequately
                      7        protect information the parties are entitled to keep confidential, to ensure the parties
                      8        are permitted reasonable necessary uses of such material in preparation for and in the
                      9        conduct of trial, to address their handling at the end of the litigation, and serve the
                   10          ends of justice, a protective order for such information is justified in this matter. It is
                   11          the intent of the parties that information will not be designated as confidential for
                   12          tactical reasons and that nothing be so designated without a good faith belief that it
                   13          has been maintained in a confidential, non-public manner, and that there is good cause
                   14          why it should not be part of the public record of this case.
                   15          2.    DEFINITIONS
                   16                2.1    Action: This pending federal lawsuit; Case No. 2:19-cv-09214-DMG
                   17          (KESx).
                   18                2.2    Challenging Party: a Party or Non-Party that challenges the designation
                   19          of information or items under this Order.
                   20                2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                   21          how it is generated, stored or maintained) or tangible things that qualify for protection
                   22          under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                   23          Cause Statement.
                   24                2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                   25          support staff).
                   26                2.5    Designating Party: a Party or Non-Party that designates information or
                   27          items that it produces in disclosures or in responses to discovery as
                   28          “CONFIDENTIAL.”
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER                 3.
         213.443.4300
                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 4 of 14 Page ID #:180



                      1              2.6    Disclosure or Discovery Material: all items or information, regardless of
                      2        the medium or manner in which it is generated, stored, or maintained (including,
                      3        among other things, testimony, transcripts, and tangible things), that are produced or
                      4        generated in disclosures or responses to discovery in this matter.
                      5              2.7    Expert: a person with specialized knowledge or experience in a matter
                      6        pertinent to the litigation who has been retained by a Party or its counsel to serve as an
                      7        expert witness or as a consultant in this Action.
                      8              2.8    House Counsel: attorneys who are employees of a party to this Action,
                      9        including their support staff. House counsel does not include Outside Counsel of
                   10          Record or any other outside counsel.
                   11                2.9    Non-Party: any natural person, partnership, corporation, association, or
                   12          other legal entity not named as a Party to this action.
                   13                2.10 Outside Counsel of Record: attorneys who are not employees of a party
                   14          to this Action but are retained to represent or advise a party to this Action and have
                   15          appeared in this Action on behalf of that party or are affiliated with a law firm which
                   16          has appeared on behalf of that party, and includes support staff.
                   17                2.11 Party: any party to this Action, including all of its officers, directors,
                   18          employees, consultants, retained experts, and Outside Counsel of Record (and their
                   19          support staffs).
                   20                2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                   21          Discovery Material in this Action.
                   22                2.13 Professional Vendors: persons or entities that provide litigation support
                   23          services (e.g., photocopying, videotaping, translating, preparing exhibits or
                   24          demonstrations, and organizing, storing, or retrieving data in any form or medium)
                   25          and their employees and subcontractors.
                   26                2.14 Protected Material: any Disclosure or Discovery Material that is
                   27          designated as “CONFIDENTIAL.”
                   28                2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER                4.
         213.443.4300
                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 5 of 14 Page ID #:181



                      1        from a Producing Party.
                      2        3.    SCOPE
                      3              The protections conferred by this Stipulation and Order cover not only
                      4        Protected Material (as defined above), but also (1) any information copied or extracted
                      5        from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                      6        Protected Material; and (3) any testimony, conversations, or presentations by Parties
                      7        or their Counsel that might reveal Protected Material.
                      8              Any use of Protected Material at trial shall be governed by the orders of the trial
                      9        judge. This Order does not govern the use of Protected Material at trial.
                   10          4.    DURATION
                   11                Even after final disposition of this litigation, the confidentiality obligations
                   12          imposed by this Order shall remain in effect until a Designating Party agrees
                   13          otherwise in writing or a court order otherwise directs. Final disposition shall be
                   14          deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                   15          or without prejudice; and (2) final judgment herein after the completion and
                   16          exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                   17          including the time limits for filing any motions or applications for extension of time
                   18          pursuant to applicable law.
                   19          5.    DESIGNATING PROTECTED MATERIAL
                   20                5.1     Exercise of Restraint and Care in Designating Material for Protection.
                   21          Each Party or Non-Party that designates information or items for protection under this
                   22          Order must take care to limit any such designation to specific material that qualifies
                   23          under the appropriate standards. The Designating Party must designate for protection
                   24          only those parts of material, documents, items, or oral or written communications that
                   25          qualify so that other portions of the material, documents, items, or communications
                   26          for which protection is not warranted are not swept unjustifiably within the ambit of
                   27          this Order.
                   28                Mass, indiscriminate, or routinized designations are prohibited. Designations
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER               5.
         213.443.4300
                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 6 of 14 Page ID #:182



                      1        that are shown to be clearly unjustified or that have been made for an improper
                      2        purpose (e.g., to unnecessarily encumber the case development process or to impose
                      3        unnecessary expenses and burdens on other parties) may expose the Designating Party
                      4        to sanctions.
                      5              If it comes to a Designating Party’s attention that information or items that it
                      6        designated for protection do not qualify for protection, that Designating Party must
                      7        promptly notify all other Parties that it is withdrawing the inapplicable designation.
                      8              5.2       Manner and Timing of Designations. Except as otherwise provided in
                      9        this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                   10          stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   11          under this Order must be clearly so designated before the material is disclosed or
                   12          produced.
                   13                Designation in conformity with this Order requires:
                   14                      (a)      for information in documentary form (e.g., paper or electronic
                   15          documents, but excluding transcripts of depositions or other pretrial or trial
                   16          proceedings), that the Producing Party affix at a minimum, the legend
                   17          “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                   18          contains protected material. If only a portion or portions of the material on a page
                   19          qualifies for protection, the Producing Party also must clearly identify the protected
                   20          portion(s) (e.g., by making appropriate markings in the margins).
                   21                A Party or Non-Party that makes original documents available for inspection
                   22          need not designate them for protection until after the inspecting Party has indicated
                   23          which documents it would like copied and produced. During the inspection and before
                   24          the designation, all of the material made available for inspection shall be deemed
                   25          “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                   26          copied and produced, the Producing Party must determine which documents, or
                   27          portions thereof, qualify for protection under this Order. Then, before producing the
                   28          specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER               6.
         213.443.4300
                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 7 of 14 Page ID #:183



                      1        to each page that contains Protected Material. If only a portion or portions of the
                      2        material on a page qualifies for protection, the Producing Party also must clearly
                      3        identify the protected portion(s) (e.g., by making appropriate markings in the
                      4        margins).
                      5                    (b)     for testimony given in depositions that the Designating Party
                      6        identify all protected material on the record before the close of the deposition or up to
                      7        thirty (30) days following receipt of the deposition transcript.
                      8                    (c)     for information produced in some form other than documentary
                      9        and for any other tangible items, that the Producing Party affix in a prominent place
                   10          on the exterior of the container or containers in which the information is stored the
                   11          legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
                   12          protection, the Producing Party, to the extent practicable, shall identify the protected
                   13          portion(s).
                   14                5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                   15          failure to designate qualified information or items does not, standing alone, waive the
                   16          Designating Party’s right to secure protection under this Order for such material.
                   17          Upon timely correction of a designation, the Receiving Party must make reasonable
                   18          efforts to assure that the material is treated in accordance with the provisions of this
                   19          Order.
                   20          6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   21                6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                   22          designation of confidentiality at any time that is consistent with the Court’s
                   23          Scheduling Order.
                   24                6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                   25          resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
                   26          telephonic discovery hearings on the Court’s website.
                   27                6.3     The burden of persuasion in any such challenge proceeding shall be on
                   28          the Designating Party. Frivolous challenges, and those made for an improper purpose
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER               7.
         213.443.4300
                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 8 of 14 Page ID #:184



                      1        (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                      2        expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                      3        withdrawn the confidentiality designation, all parties shall continue to afford the
                      4        material in question the level of protection to which it is entitled under the Producing
                      5        Party’s designation until the Court rules on the challenge.
                      6        7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                      7              7.1    Basic Principles. A Receiving Party may use Protected Material that is
                      8        disclosed or produced by another Party or by a Non-Party in connection with this
                      9        Action only for prosecuting, defending, or attempting to settle this Action. Such
                   10          Protected Material may be disclosed only to the categories of persons and under the
                   11          conditions described in this Order. When the Action has been terminated, a Receiving
                   12          Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                   13                Protected Material must be stored and maintained by a Receiving Party at a
                   14          location and in a secure manner that ensures that access is limited to the persons
                   15          authorized under this Order.
                   16                7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                   17          otherwise ordered by the court or permitted in writing by the Designating Party, a
                   18          Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                   19          only to:
                   20                       (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
                   21          well as employees of said Outside Counsel of Record to whom it is reasonably
                   22          necessary to disclose the information for this Action;
                   23                       (b)   the officers, directors, and employees (including House Counsel)
                   24          of the Receiving Party to whom disclosure is reasonably necessary for this Action;
                   25                       (c)   Experts (as defined in this Order) of the Receiving Party to whom
                   26          disclosure is reasonably necessary for this Action and who have signed the
                   27          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                   28                       (d)   the court and its personnel;
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER               8.
         213.443.4300
                  Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 9 of 14 Page ID #:185



                      1                     (e)   court reporters and their staff;
                      2                     (f)   professional jury or trial consultants, mock jurors, and Professional
                      3        Vendors to whom disclosure is reasonably necessary for this Action and who have
                      4        signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                      5                     (g)   the author or recipient of a document containing the information or
                      6        a custodian or other person who otherwise possessed or knew the information;
                      7                     (h)   during their depositions, witnesses ,and attorneys for witnesses, in
                      8        the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                      9        party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                   10          will not be permitted to keep any confidential information unless they sign the
                   11          “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                   12          by the Designating Party or ordered by the court. Pages of transcribed deposition
                   13          testimony or exhibits to depositions that reveal Protected Material may be separately
                   14          bound by the court reporter and may not be disclosed to anyone except as permitted
                   15          under this Stipulated Protective Order; and
                   16                       (i)   any mediator or settlement officer, and their supporting personnel,
                   17          mutually agreed upon by any of the parties engaged in settlement discussions.
                   18          8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                   19          OTHER LITIGATION
                   20                If a Party is served with a subpoena or a court order issued in other litigation
                   21          that compels disclosure of any information or items designated in this Action as
                   22          “CONFIDENTIAL,” that Party must:
                   23                (a)    promptly notify in writing the Designating Party. Such notification shall
                   24          include a copy of the subpoena or court order;
                   25                (b)    promptly notify in writing the party who caused the subpoena or order to
                   26          issue in the other litigation that some or all of the material covered by the subpoena or
                   27          order is subject to this Protective Order. Such notification shall include a copy of this
                   28          Stipulated Protective Order; and
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER               9.
         213.443.4300
                 Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 10 of 14 Page ID #:186



                      1              (c)    cooperate with respect to all reasonable procedures sought to be pursued
                      2        by the Designating Party whose Protected Material may be affected.
                      3              If the Designating Party timely seeks a protective order, the Party served with
                      4        the subpoena or court order shall not produce any information designated in this
                      5        action as “CONFIDENTIAL” before a determination by the court from which the
                      6        subpoena or order issued, unless the Party has obtained the Designating Party’s
                      7        permission. The Designating Party shall bear the burden and expense of seeking
                      8        protection in that court of its confidential material and nothing in these provisions
                      9        should be construed as authorizing or encouraging a Receiving Party in this Action to
                   10          disobey a lawful directive from another court.
                   11          9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                   12          IN THIS LITIGATION
                   13                (a)    The terms of this Order are applicable to information produced by a Non-
                   14          Party in this Action and designated as “CONFIDENTIAL.” Such information
                   15          produced by Non-Parties in connection with this litigation is protected by the
                   16          remedies and relief provided by this Order. Nothing in these provisions should be
                   17          construed as prohibiting a Non-Party from seeking additional protections.
                   18                (b)    In the event that a Party is required, by a valid discovery request, to
                   19          produce a Non-Party’s confidential information in its possession, and the Party is
                   20          subject to an agreement with the Non-Party not to produce the Non-Party’s
                   21          confidential information, then the Party shall:
                   22                       (1)    promptly notify in writing the Requesting Party and the Non-Party
                   23          that some or all of the information requested is subject to a confidentiality agreement
                   24          with a Non-Party;
                   25                       (2)    promptly provide the Non-Party with a copy of the Stipulated
                   26          Protective Order in this Action, the relevant discovery request(s), and a reasonably
                   27          specific description of the information requested; and
                   28                       (3)    make the information requested available for inspection by the
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER              10.
         213.443.4300
                 Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 11 of 14 Page ID #:187



                      1        Non-Party, if requested.
                      2              (c)    If the Non-Party fails to seek a protective order from this court within 14
                      3        days of receiving the notice and accompanying information, the Receiving Party may
                      4        produce the Non-Party’s confidential information responsive to the discovery request.
                      5        If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                      6        any information in its possession or control that is subject to the confidentiality
                      7        agreement with the Non-Party before a determination by the court. Absent a court
                      8        order to the contrary, the Non-Party shall bear the burden and expense of seeking
                      9        protection in this court of its Protected Material.
                   10          10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   11                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                   12          Protected Material to any person or in any circumstance not authorized under this
                   13          Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                   14          writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                   15          to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                   16          persons to whom unauthorized disclosures were made of all the terms of this Order,
                   17          and (d) request such person or persons to execute the “Acknowledgment and
                   18          Agreement to Be Bound” that is attached hereto as Exhibit A.
                   19          11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                   20          PROTECTED MATERIAL
                   21                When a Producing Party gives notice to Receiving Parties that certain
                   22          inadvertently produced material is subject to a claim of privilege or other protection,
                   23          the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                   24          Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                   25          may be established in an e-discovery order that provides for production without prior
                   26          privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                   27          parties reach an agreement on the effect of disclosure of a communication or
                   28          information covered by the attorney-client privilege or work product protection, the
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER               11.
         213.443.4300
                 Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 12 of 14 Page ID #:188



                      1        parties may incorporate their agreement in the stipulated protective order submitted to
                      2        the court.
                      3        12.   MISCELLANEOUS
                      4              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                      5        person to seek its modification by the Court in the future.
                      6              12.2 Right to Assert Other Objections. By stipulating to the entry of this
                      7        Protective Order no Party waives any right it otherwise would have to object to
                      8        disclosing or producing any information or item on any ground not addressed in this
                      9        Stipulated Protective Order. Similarly, no Party waives any right to object on any
                   10          ground to use in evidence of any of the material covered by this Protective Order.
                   11                12.3 Filing Protected Material. A Party that seeks to file under seal any
                   12          Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                   13          only be filed under seal pursuant to a court order authorizing the sealing of the
                   14          specific Protected Material at issue. If a Party's request to file Protected Material
                   15          under seal is denied by the court, then the Receiving Party may file the information in
                   16          the public record unless otherwise instructed by the court.
                   17          13.   FINAL DISPOSITION
                   18                After the final disposition of this Action, as defined in paragraph 4, within 60
                   19          days of a written request by the Designating Party, each Receiving Party must return
                   20          all Protected Material to the Producing Party or, if requested by the Disclosing Party,
                   21          destroy such material. As used in this subdivision, “all Protected Material” includes
                   22          all copies, abstracts, compilations, summaries, and any other format reproducing or
                   23          capturing any of the Protected Material. Whether the Protected Material is returned or
                   24          destroyed, the Receiving Party must submit a written certification to the Producing
                   25          Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                   26          deadline that (1) identifies (by category, where appropriate) all the Protected Material
                   27          that was returned or destroyed and (2) affirms that the Receiving Party has not
                   28          retained any copies, abstracts, compilations, summaries or any other format
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER              12.
         213.443.4300
                 Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 13 of 14 Page ID #:189



                      1        reproducing or capturing any of the Protected Material. Notwithstanding this
                      2        provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                      3        papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                      4        deposition and trial exhibits, expert reports, attorney work product, and consultant and
                      5        expert work product, even if such materials contain Protected Material. Any such
                      6        archival copies that contain or constitute Protected Material remain subject to this
                      7        Protective Order as set forth in Section 4 (DURATION).
                      8        14.   Any violation of this Order may be punished by any and all appropriate
                      9        measures including, without limitation, contempt proceedings and/or monetary
                   10          sanctions.
                   11          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   12
                   13          DATED June 3, 2020
                   14
                   15                           on behalf of Victoria Felder, Esq.
                   16          TIMOTHY B. SOTTILE, ESQ.
                   17          VICTORIA FELDER, ESQ.
                               Attorneys for Plaintiffs DAVID CAZARES and ARA MALEKIAN
                   18
                   19
                   20          DATED June 5, 2020

                   21
                   22          /s/ Alyssa S. Gjedsted
                   23          HELENE WASSERMAN
                               ALYSSA S. GJEDSTED
                   24          Attorneys for Defendant HIBU INC.
                   25
                               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                   26
                   27          DATED: June 8, 2020                             _________________________
                                                                               Karen E. Scott
                   28                                                          United States Magistrate Judge
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER               13.
         213.443.4300
                 Case 2:19-cv-09214-DMG-KES Document 17 Filed 06/08/20 Page 14 of 14 Page ID #:190



                      1                                              EXHIBIT A
                      2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                      3        I,                                      [print or type full name], of
                      4                            [print or type full address], declare under penalty of perjury that I
                      5        have read in its entirety and understand the Stipulated Protective Order that was issued
                      6        by the United States District Court for the Central District of California on [date] in
                      7        the case of DAVID CAZARES, ET AL. v. HIBU INC., Case No. 2:19-cv-09214-
                      8        DMG (KESx). I agree to comply with and to be bound by all the terms of this
                      9        Stipulated Protective Order and I understand and acknowledge that failure to so
                   10          comply could expose me to sanctions and punishment in the nature of contempt. I
                   11          solemnly promise that I will not disclose in any manner any information or item that is
                   12          subject to this Stipulated Protective Order to any person or entity except in strict
                   13          compliance with the provisions of this Order.
                   14          I further agree to submit to the jurisdiction of the United States District Court for the
                   15          Central District of California for the purpose of enforcing the terms of this Stipulated
                   16          Protective Order, even if such enforcement proceedings occur after termination of this
                   17          action. I hereby appoint                             [print or type full name] of
                   18                                           [print or type full address and telephone number] as
                   19          my California agent for service of process in connection with this action or any
                   20          proceedings related to enforcement of this Stipulated Protective Order.
                   21
                               Date:
                   22
                   23          City and State where sworn and signed:
                   24
                               Printed name:
                   25
                   26          Signature:
                   27
                   28
LITTLE R MEND ELSO N, P .C .
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
                               STIPULATED PROTECTIVE ORDER              15.
         213.443.4300
